DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims that the first and second transistors are both top and bottom gate transistors. There is only support for either being a top or bottom gate transistors not both.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229). Please note that in each claim the interpretation of the first and second transistor (T1 and T2) could be flipped when the interpretation of the first and second signal line (Dh and Vss) are also flipped.
[claim 1] Gai discloses an electrostatic protection circuit (fig. 2a-2c), comprising: at least one first transistor (T1, fig. 2a) and at least one second transistor (T2, fig. 2a), wherein a gate electrode and a first electrode of the first transistor (T1, fig. 2a, pg. 5) are connected to a first signal line (Dh, fig. 2a, pg. 5), and a second electrode of the first transistor (T1, fig. 2a, pg. 5) is connected to a second signal line (Vss, fig. 2a, page 5); a gate electrode and a first electrode of the second transistor (T2, fig. 2a, page 5) are connected to the second signal line (Vss, fig. 2a, page 5), and a second electrode of the second transistor (T2, fig. 2a, page 5)  is connected to the first signal line (Dh, fig. 2a, pg. 5); wherein the first signal line and the second signal line are any two adjacent signal lines on an array substrate (Vss and Dh are adjacent signal lines, fig. 2a), and the first electrode and the second electrode are one of a source electrode 
Fujimori discloses a FET semiconductor device wherein the first and second electrodes (source and drain) (151, 152, fig. 2H, [0032] [0059]) have triangle shapes with tips corresponding to the end faces of the channel fig. 2H, [0032] [0059])  where the channel (19, fig. 2H, [0032][0059][0063])  has triangle shapes with tips corresponding to the end faces of the first and second electrodes (fig. 2H, [0032][0059][0063]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Fujimori’s source/drain/channel shapes in Gai’s transistor configurations to control the drying direction when organic TFTs are used and thereby improve reliability ([0035] of Fujimori).  An additional benefit would be to improve turn on characteristics (see fig. 103, 104, see lines 42-67, col. 8 & lines 1-9, col. 9 of Matsudai (US 5,576,125)).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229). Please note that in each claim the interpretation of the first and second transistor (T1 and T2) could be flipped when the interpretation of the first and second signal line (Dh and Vss) are also flipped.
[claim 14] Gai discloses  method of manufacturing an electrostatic protection circuit comprising (fig. 2a-2c, pg. 5,7): forming at least one first transistor (T1, fig. 2a)  and at least one second transistor (T2, fig. 2a); wherein a gate electrode and a first electrode of the first transistors (T1, fig. 2a, pg. 5) are connected to a first signal line (Dh, fig. 2a, pg. 5), and a second electrode of the first transistors (T1, fig. 2a, pg. 5) is connected to a second signal line (Vss, fig. 2a, page 5); a gate electrode and a first electrode of the second transistors (T2, fig. 2a, page 5) are connected to the second signal line (T2, fig. 2a, page 5), and a second electrode of the second transistors (T2, fig. 2a, page 5) is connected to the first signal line (Dh, fig. 2a, pg. 5); the first signal line and the second signal line are any two adjacent signal lines on an array substrate (Vss and Dh are adjacent signal lines, fig. 2a), and the first electrode and the second electrode are one of a source electrode and a drain electrode, respectively (pg. 5), respectively.  Gai, however, does not expressly disclose the first and second electrodes (source and drain) have triangle shapes with tips corresponding to the end faces of the channel where channel has triangle shapes with tips corresponding to the end faces of the first and second electrodes.
Fujimori discloses a FET semiconductor device wherein the first and second electrodes (source and drain) (151, 152
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Fujimori’s source/drain/channel shapes in Gai’s transistor configurations to control the drying direction when organic TFTs are used and thereby improve reliability ([0035] of Fujimori).  An additional benefit would be to improve turn on characteristics (see fig. 103, 104, see lines 42-67, col. 8 & lines 1-9, col. 9 of Matsudai (US 5,576,125)).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229). Please note that in each claim the interpretation of the first and second transistor (T1 and T2) could be flipped when the interpretation of the first and second signal line (Dh and Vss) are also flipped.
[claim 18] Gai discloses an array substrate (pg. 5), comprising an electrostatic protection circuit (fig. 2a-2c) which comprises at least one first transistor (T1, fig. 2a) and at least one second transistor (T2, fig. 2a), wherein a gate electrode and a first electrode of the first transistor (T1, fig. 2a, pg. 5)  are connected to a first signal line (Dh, fig. 2a, pg. 5), and a second electrode of the first transistor (T1, fig. 2a, pg. 5) is connected to a second signal line (Vss, fig. 2a, page 5); a gate electrode and a first electrode of the second transistor (T2, fig. 2a, page 5) are connected to the second signal line (Vss, fig. 2a, page 5), and a second electrode of the second transistor (T2, fig. 2a, page 5) is connected to the first signal line (Dh, fig. 2a, pg. 5); wherein the first signal line and the second signal line are any two adjacent signal lines on an array substrate (Vss and Dh are adjacent signal lines, fig. 2a, pg. 5), and the first 
Fujimori discloses a FET semiconductor device wherein the first and second electrodes (source and drain) (151, 152, fig. 2H, [0032] [0059]) have triangle shapes with tips corresponding to the end faces of the channel fig. 2H, [0032] [0059])  where the channel (19, fig. 2H, [0032][0059][0063])  has triangle shapes with tips corresponding to the end faces of the first and second electrodes (fig. 2H, [0032][0059][0063]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Fujimori’s source/drain/channel shapes in Gai’s transistor configurations to control the drying direction when organic TFTs are used and thereby improve reliability ([0035] of Fujimori).  An additional benefit would be to improve turn on characteristics (see fig. 103, 104, see lines 42-67, col. 8 & lines 1-9, col. 9 of Matsudai (US 5,576,125)).

With this modification Gai discloses:
 [claim 19] The array substrate according to claim 18, wherein a plurality of signal lines are disposed on the array substrate, and the electrostatic protection circuit is 
[claim 20] A display device, comprising the array substrate according to claim 18 (pg. 7).  

Claims 2, 3, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229) and further in view of Moon (US 2015/0144922).
Gai/Fujimori discloses the semiconductor device and method of claims 1 and 14 but does not expressly disclose that the interconnect line (e.g. Vss in Gai) are formed in the same layer as the gate electrodes or source/drain electrodes.
Moon discloses a semiconductor device wherein the interconnect line (e.g. Vss) are formed in the same layer as the gate electrodes or source/drain electrodes [0060].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the interconnect/signal lines in Gai are in the same layer as the gate electrodes or source/drain electrodes in order to be able to form and pattern the various elements of the device simultaneously without needing separate processing steps.


With this modification Gai discloses:
[claim 2] The electrostatic protection circuit according to claim 1, wherein the first transistor is a thin film transistors ([0029] of Gai), and the first transistor meets one of the following requirements:, the gate electrode of the first transistor is disposed in the same layer as the first signal line (upon modification); and the first electrode and the second electrode of the first transistor are disposed in the same layer as the first signal line (upon modification).  
[claim 3] The electrostatic protection circuit according to claim 1, wherein the second transistor is a thin film transistors ([0029] of Gai), and the second transistor meets one of the following requirements, the gate electrode of the second transistor is disposed in the same layer as the second signal line (upon modification); and the first electrode and the second electrode of the second transistor are disposed in the same layer as the second signal line (upon modification).  
 [claim 8] The electrostatic protection circuit according to claim 1, wherein the first transistor meets at least one of the following requirements: an orthographic projection of a channel of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate; and an orthographic projection of the first electrode of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate (inherent if the first signal line and first/source or drain electrode upon modification are in the same layer a side orthographic projection would overlap).  
[claim 9] The electrostatic protection circuit according to claim 1, wherein the second transistor meets at least one of the following requirements:  an orthographic 
 [claim 15] The method according to claim 14, wherein of the first transistors is a thin transistors ([0029] of Gai), and the first transistor meets one of the following requirements: the gate electrode of the first transistors is formed together with the first signal line by one patterning process (upon modification); and the first electrode and the second electrode of the first transistor are formed together with the first signal line by one patterning process (upon modification).  
[claim 16] The method according to claim 13, wherein the second transistor is a thin film transistors ([0029] of Gai), and the second transistor meets one of the following requirements: the gate electrode of the second transistor is formed together with the second signal line by one patterning process (upon modification); and the first electrode and the second electrode of the second transistors are formed together with the second signal line by one patterning process (upon modification).  



Claims 4, 5, 17,  22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229) and further in view of Cheng (CN 205450520 U).
Gai/Fujimori discloses the semiconductor device and method of claims 1 and 14 but does not expressly disclose the structural configuration of the discharge signal lines and how it is interconnected to the corresponding source/drain electrodes.
Cheng discloses a semiconductor device and method wherein the discharge signal line (13, j1, d2, fig. 4) and corresponding source/drain electrode (d2, fig. 4) are interconnected through a via (k1, fig. 4).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the discharge signal line and corresponding source/drain electrode connected through a via in order to provide a means to interconnect the signal lines and the source/drain electrode and to provide a means to interconnect  in a flexible manner (e.g. to allow different structures to interconnect when they are at different layers/locations).

With this modification Gai discloses:
[claim 4] The electrostatic protection circuit according to claim 1, wherein the first transistor is a thin film transistor ([0029] of Gai); the first signal line comprises a first wire (j1, fig. 4, Cheng) and a second wire (13, fig. 4, Cheng) which are disposed in different layers, and a lead portion of the first wire is connected to a lead portion of the second wire through a via hole (k1, fig. 4, Cheng) disposed in a lead region; the gate electrode 
[claim 5] The electrostatic protection circuit according to claim 4, wherein the second transistor is a thin film transistor ([0029] of Gai); the second signal line comprises a third wire (j1, fig. 4, Cheng) and a fourth wire (13, fig. 4, Cheng)  which are disposed in different layers, and a lead portion of the third wire is connected to a lead portion of the fourth wire through a via hole (k1, fig. 4, Cheng) disposed in a lead region; the gate electrode of the second transistor consists of the lead portion of the third wire (upon modification, fig. 2a, Gai), the first electrode of the second transistor consists of the lead portion of the fourth wire (upon modification, fig. 2a, Gai), and the second electrode of the second transistor consists of a lead portion of the first signal line (upon modification, fig. 2a, Gai).  
 [claim 17] The method according to claim 14, wherein the first transistor is a thin film transistor ([0029] of Gai); the first signal line comprises a first wire (j1, fig. 4, Cheng) and a second wire (13, fig. 4, Cheng) which are disposed in different layers, and a lead portion of the first wire is connected to a lead portion of the second wire through a via hole (k1, fig. 4, Cheng) disposed in a lead region; the gate electrode of the first transistor consists of the lead portion of the first wire (upon modification, fig. 2a, Gai), the first electrode of the first transistor consists of the lead portion of the second wire 
 [claim 22] The method according to claim 14, wherein the second transistor is a thin film transistor ([0029] of Gai); the second signal line comprises a third wire (j1, fig. 4, Cheng) and a fourth wire (13, fig. 4, Cheng)  which are disposed in different layers, and a lead portion of the third wire is connected to a lead portion of the fourth wire through a via hole (k1, fig. 4, Cheng) disposed in a lead region; the gate electrode of the second transistor consists of the lead portion of the third wire (upon modification, fig. 2a, Gai), the first electrode of the second transistor consists of the lead portion of the fourth wire (upon modification, fig. 2a, Gai), and the second electrode of the second transistor consists of a lead portion of the first signal line (upon modification, fig. 2a, Gai).  
[claim 24] The electrostatic protection circuit according to claim 5, wherein the first wire further comprises a wire portion extending toward a peripheral region (e.g. Dh side in fig. 2a could be considered the “peripheral region”) and the wire portion is connected to the lead portion of the first wire (upon modification), or the second wire further comprises a wire portion extending toward a peripheral region and the wire portion is connected to the lead portion of the second wire; and the third wire further comprises a wire portion extending toward a peripheral region  (e.g. Dh side in fig. 2a could be considered the “peripheral region”) and the wire portion is connected to the lead portion of the third wire (upon modification), or the fourth wire further comprises a wire portion extending toward a peripheral region (e.g. Dh side in fig. 2a could be considered the “peripheral region”)  and the wire portion is connected to the lead portion of the fourth wire (upon modification).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229) and further in view of Miyagawa (US 2005/0151462)
Gai/Fujimori discloses the device of claim 1 but does not expressly disclose the shape or configuration of the channel of the transistors.
Miyagawa discloses a semiconductor device wherein the shape of the channel of the transistors is serpentine (116B in fig. 2a points out a serpentine shape channel, [0065][0066]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the channel in a serpentine shape in order to extend the channel length and thereby reduce leakage.

With this modification Gai discloses:
[claim 6] The electrostatic protection circuit according to claim 1, wherein a width to length ratio of a channel of each of the transistors is less than or equal to one quarter (see e.g. fig. 3 of shows a serpentine shape channel which has a channel width significantly smaller than a quarter of the channel length).
[claim 7] The electrostatic protection circuit according to claim 1, wherein an orthographic projection of a channel of each of the transistors on the array substrate has a meandering serpentine shape (upon modification).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai (CN 105304645 A) in view of Fujimori (US 2007/0252229) further in view of Goebel (US .
Gai/Goebel discloses the device of claim 1 above but does not expressly disclose the structural configuration of the discharge signal lines and how it is interconnected to the corresponding source/drain electrodes or the shape or configuration of the channel of the transistors.
Cheng discloses a semiconductor device and method wherein the discharge signal line (13, j1, d2, fig. 4) and corresponding source/drain electrode (d2, fig. 4) are interconnected through a via (k1, fig. 4).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the discharge signal line and corresponding source/drain electrode connected through a via in order to provide a means to interconnect the signal lines and the source/drain electrode and to provide a means to interconnect  in a flexible manner (e.g. to allow different structures to interconnect when they are at different layers/locations).
Miyagawa discloses a semiconductor device wherein the shape of the channel of the transistors is serpentine (116B in fig. 2a points out a serpentine shape channel, [0065][0066]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the channel in a serpentine shape in order to extend the channel length and thereby reduce leakage.

With this modification Gai discloses:
[claim 21] The electrostatic protection circuit according to 13, wherein both the first transistor and the second transistor are thin film transistor ([0029] of Gai); wherein the first signal line comprises a first wire (j1, fig. 4, Cheng) and a second wire (13, fig. 4, Cheng) which are disposed in different layers, and a lead portion of the first wire is connected to a lead portion of the second wire through a via hole (k1, fig. 4, Cheng)  disposed in a lead region; and the second signal line comprises a third wire (j1, fig. 4, Cheng)  and a fourth wire (13, fig. 4, Cheng)  which are disposed in different layers, and a lead portion of the third wire is connected to a lead portion of the fourth wire through a via hole (k1, fig. 4, Cheng)  disposed in a lead region; the gate electrode of the first transistor consists of the lead portion of the first wire (upon modification, fig. 2a, Gai), the first electrode of the first transistor consists of the lead portion of the second wire (upon modification, fig. 2a, Gai), and the second electrode of the first transistor consists of a lead portion of the second signal line (upon modification, fig. 2a, Gai); the gate electrode of the second transistor consists of the lead portion of the third wire, the first electrode of the second transistor consists of the lead portion of the fourth wire (upon modification, fig. 2a, Gai), and the second electrode of the second transistor consists of a lead portion of the first signal line (upon modification, fig. 2a, Gai); an orthographic projection of a channel of the first transistor on the array substrate and an orthographic projection of the first electrode of the first transistor on the array substrate are both within an orthographic projection of the first signal line on the array substrate (upon modification, see fig. 4 of Cheng); an orthographic projection of a channel of the second transistor on the array substrate and an orthographic projection of the first electrode of the second transistor on the array substrate are both within an orthographic projection .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898